DETAILED ACTION
This is an Office action based on application number 16/610,159 filed 1 November 2019, which is a national stage entry of PCT/EP2018/059698 filed 17 April 2018, which claims priority to DE10 2018 205 420.7 filed 11 April 2018 and DE10 2017 207 596.1 filed 5 May 2017. Claims 13-20, 22-30, and 32-36 are pending. Claims 1-12, 21, and 31 are canceled.
Amendments to the claims, filed 27 July 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 23 recites the limitation “wherein the at least one sound absorber is at least one porous damping agent” in line 2. Claim 23 depends from claim 13, which recites, as amended, “wherein the at least one sound absorber adheres to an adhesive and comprises a melamine foam” in lines 4-5. One of ordinary skill in the art would readily interpret that a sound absorber comprising a melamine foam is a porous damping agent. Therefore, the limitation of claim 23, which requires any porous damping agent is broader in scope than parent claim 13, which specifically requires a melamine resin foam.
Claim 24 does not remedy the deficiencies of parent claim 23 and is rejected under the same rationale.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13-15, 20, 23-28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US Patent Application Publication No. US 2016/0347127 A1) (Yukawa) in view of Chiu (US Patent No. 4,588,637) (Chiu) and Schurmann et al. (US Patent No. 6,598,636 B1) (Schurmann).

Regarding instant claims 13-15, 20, 22-23, and 26-27, Yukawa discloses a sealant tire with excellent noise reducing properties and high productivity including a porous sound-absorbing material attached to the inner side of an innerliner, wherein the sealant layer comprises 1 to 30 parts by weight of an inorganic filler per 100 parts by weight of butyl rubber (paragraphs [0006-0007]). Yukawa discloses that the sealant material is applied to the inside of a tire (paragraph [0079]), wherein the inside of a tire is construed to be opposite the side of the tire that contacts the road or ground (i.e. the tread).
	Yukawa further discloses that the porous sound-absorbing material is made from synthetic resin sponges such as polyurethane sponges (paragraph [0049]).
	The sealant layer of Yukawa is construed to read on the claimed adhesive as the sealant layer attaches the porous sound-absorbing material to the tire in the same way as Applicant’s adhesive.
	Yukawa further discloses that the sealant layer comprises 100 to 400 parts by mass of polybutene per 100 parts by mass of butyl rubber (paragraph [0042]).
	Given the amounts of filler and polybutene per 100 parts by mass of butyl rubber, Yukawa is construed to disclose that the sealant composition comprises amounts of butyl rubber, polybutene, and filler that overlap or include the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Yukawa does not explicitly disclose a sealant layer comprising a specific amount of a hydrocarbon resin. Yukawa does not explicitly disclose the claimed melamine foam.
	However, Chiu discloses an adhesive material comprising a butyl rubber-based composition (Claim 1).  Chiu further disclose that in order to maintain sufficient tackiness and thermal stability at elevated temperatures, the adhesive composition includes a thermoplastic and elastomeric partially-hydrogenated block copolymer up to about 10 wt.% of the composition (col. 8, lines 35-49), wherein said thermoplastic and elastomeric partially-hydrogenated block copolymer is construed to read on the at least one hydrocarbon resin of the claims. It is noted that the amount of thermoplastic and elastomeric partially-hydrogenated block copolymer overlaps the amount of hydrocarbon resin recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	However, Schurmann discloses a motor vehicle wheel comprising a tire and a ring made of a sound-absorbing material positioned inside the interior of the tire (Claim 1). Schurmann further discloses that the ring of sound-absorbing material is made of an open-pore foam suited for absorption of airborne sound in the interior of tires, wherein said open-pore foam is inclusive of polyurethane foam and melamine resin foam (col. 6, lines 8-13).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the amount of thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu into the butyl rubber-based sealant of Yukawa. The motivation for doing so would have been to ensure that the adhesive composition maintains sufficient tackiness and thermal stability at elevated temperatures.
	The motivation for using the melamine foam would have been that melamine resin foam is an art-recognized open-pore foam suited for absorption of airborne sound in the interior of a tire. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the limitation “wherein the adhesive is free from vulcanization agents, metal oxides, and peroxidic compounds”, it is noted that Yukawa discloses inorganic filters inclusive of metal oxides. Furthermore, Yukawa further discloses that the sealant layer preferably contains a cross-linking agent inclusive of sulfur and peroxide activators. However, Yukawa discloses non-metal oxide fillers (e.g., carbon black at paragraph [0008]); furthermore, the disclosure of a preferred embodiment wherein the sealant layer comprises a cross-linking agent implies that the scope of Yukawa encompasses an embodiment wherein the sealant layer does not comprise said cross-linking agents. A sealant layer that comprises a non-metal oxide filler and does not comprise the disclosed cross-linking agents is construed to meet the limitation “wherein the adhesive is free from vulcanization agents, metal oxides, and peroxidic compounds” as claimed.
	Therefore, it would have been obvious to combine Schurmann and Chiu with Yukawa to obtain the invention as specified by the instant claims.

Regarding instant claim 24, Yukawa further discloses that the sound-absorbing material has a length in the tire circumferential direction; furthermore, Yukawa discloses that the sound-absorbing material is preferably discontinuous (paragraphs [0013; 0031]). Therefore, the sound-dampening material of Yukawa is construed to be an open ring in a circumferential direction of the tire, as required by the claim.

Regarding instant claim 25, Yukawa further discloses that the porous sound-absorbing material is made from synthetic resin sponges such as polyurethane sponges (paragraph [0049]), which are construed to be equivalent to the polyurethane foam of the instant claim.	Likewise, Schurmann discloses that the ring of sound-absorbing material is made of an open-pore foam suited for absorption of airborne sound in the interior of tires, wherein said open-pore foam is inclusive of polyurethane foam and melamine resin foam (col. 6, lines 8-13).

Regarding instant claim 28, Yukawa further discloses that the thickness of the sealant layer is not particularly limited, and is preferably 1 to 4 mm (paragraph [0046]).

Regarding instant claim 32, Chiu discloses the thermoplastic and elastomeric partially-hydrogenated block copolymer, as cited above, which is construed to meet the requisite hydrocarbon resin. Chiu, further does not disclose that the thermoplastic and elastomeric partially-hydrogenated block copolymer requires a phenolic monomer; therefore, the thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu is construed to not be based on phenol as a monomer.

Regarding instant claim 33, Chiu discloses the thermoplastic and elastomeric partially-hydrogenated block copolymer, as cited above, which is construed to meet the requisite hydrocarbon resin.
	Chiu further discloses that the adhesive includes one or more tackifying agents which enable the composition to adhere to a tire, to a puncturing object, and to self-heal over a puncture hole after the puncturing object has been removed, wherein the tackifying agent is inclusive of hydrocarbon resins (col. 7, lines 52-63). Chiu further discloses that the kind and quantity of tackifiers used should be chosen to provide adequate adhesion and plasticity across the anticipated range of temperatures to which the adhesive will be exposed (col. 7, lines 64-66), and Chiu provides an illustrative example wherein a hydrocarbon resin (i.e., Piccotac) is added at 5 parts by weight.
	Before the effective filing date of the invention, it would have been obvious to include the hydrocarbon resin tackifying agent of Chiu into the sealant composition of Yukawa. The motivation for doing so would have been to enable the composition to adhere to a tire, to a puncturing object, and to self-heal over a puncture hole after the puncturing object has been removed.
	Therefore, it would have been obvious to combine Chiu with Yukawa to obtain the invention as specified by the instant claim.

Regarding instant claim 34, neither the hydrocarbon resin tackifying agent nor the thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu require a phenol as a component monomer.

Regarding instant claim 35, Yukawa is silent with regard to an amount of phenol required in its sealant composition to adequately perform its intended use. Furthermore, none of the additional components taught by the secondary references used in combination with the Yukawa reference require a phenol component. Therefore, the composition of the prior art combination necessarily comprises about 0% by weight of phenol resins.

Regarding instant claim 36, the limitation “wherein the adhesive is sprayed in a liquid state into the inner surface opposite the tread after mixing” is a product-by-process limitation. Although the prior art combination does not disclose such a limitation, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of instant claim.

Claims 16-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa in view of Chiu and Schurmann as applied to claim 13 above, and further in view of Yukawa et al. (WIPO International Publication No. WO 2016/060235 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0297281 A1) (Yukawa 281).

Regarding instant claims 16-19, Yukawa in view of Chiu and Schurmann discloses the sealant tire comprising a porous sound-absorbing material attached to an inner liner of a tire through a sealant layer, as cited above. Further, as cited above, Yukawa in view of Chiu discloses that the sealant layer comprises amounts of a rubber component inclusive of butyl rubber, polybutene, and hydrocarbon resin that overlap or include the ranges recited by the instant claim.
	Yukawa in view of Chiu does not explicitly disclose that the rubber component is selected from those rubbers recited by claim 16.
	However, Yukawa 281 similarly disclose a sealant layer applied to the inner periphery of a tire (paragraph [0013]). Yukawa 281 further discloses that the sealant contains a rubber component including a butyl-based rubber, a liquid polymer, and an inorganic filler (paragraph [0025]). Yukawa further discloses that butyl-based rubbers include butyl rubber (IIR) and halogenated butyl rubbers, and, in view of fluidity and other properties, either or both of butyl rubber and halogenated butyl rubbers are suitably used (paragraph [0055]). Yukawa is construed to establish that butyl rubbers and halogenated butyl rubbers are functionally equivalent and interchangeable butyl-based rubbers for the production of tire sealants applied to the inner surface of a tire.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the butyl rubber of Yukawa with the halogenated butyl rubber of Yukawa 281. The motivation for doing so would have been that halogenated butyl rubbers are established by the prior art as functionally equivalent to and interchangeable with butyl rubber for the production of a sealant material applied to the inner surface of a tire. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Further, by replacing the butyl rubber component of Yukawa with the halogenated butyl rubber of Yukawa 281, the prior art combination discloses an amount of halobutyl rubber that necessarily includes or overlaps the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Therefore, it would have been obvious to combine Yukawa 281 with Yukawa in view of Chiu to obtain in the invention as specified by the instant claims.

Regarding instant claims 29-30, Yukawa in view of Chiu does not explicitly disclose an amount of a plasticizer.
	However, Yukawa 281 discloses that the hardness (viscosity) of the sealant needs to be adjust to an appropriate level by varying the selection and type of components inclusive of a plasticizer (paragraph [0054]), wherein the amount of plasticizer is preferably 1 part by mass or more relative to 100 parts by mass of the rubber component (paragraph [0082]). Such an amount is construed to overlap or include the ranges recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the plasticizer in the prescribed amount as disclosed by Yukawa 281. The motivation for doing so would have been to control the hardness of the sealant.
	Therefore, it would have been obvious to combine Yukawa 281 with Yukawa in view of Chiu to obtain in the invention as specified by the instant claims.

Claims 13-15, 20-24, 26-28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US Patent Application Publication No US 2016/0001612 A1) (Joo) in view of Schurmann and Chiu.

Regarding instant claims 13-15, 22-24, and 26-27, reference is made to FIG. 3 of Joo, reproduced below:

    PNG
    media_image1.png
    267
    250
    media_image1.png
    Greyscale

	Joo discloses a low noise tire including a sealant layer adhered to an inside surface of an inner layer of the tire and a sound-absorbing material adhered to the sealant layer (paragraph [0013]). Specifically, FIG. 3 of Joo illustrates a low noise tire comprising a sealant layer <20> and an adhered sound-absorbing material (paragraph [0051]). Joo specifically discloses that the sound-absorbing material is adhered to the sealant layer (paragraph [0049]), which would indicate that, in FIG. 3, the sound-absorbing material is reference <10>. Therefore, the sound-absorbing material is construed to be adhesively attached to the inner surface of a tire opposite a tread and would form a closed ring in a circumferential direction of the tire.
	Joo further discloses that said sealant layer comprises 20 to 40 wt% of a butyl rubber and  20 to 30 wt% of a polybutene (paragraph [0014]).
	Joo further discloses that sound-absorbing material comprises propylene melt-blown fibers and polymer fibers (Claim 1).
	Joo is silent with regard to additives inclusive of vulcanization agents, metal oxides, and peroxidic compounds added to the sealant composition that are required for the intended operation of the sealant. Furthermore, Joo does not explicitly disclose that the added fillers must be inclusive of vulcanization agents, metal oxides, and peroxidic compounds.
	Joo does not explicitly disclose that the sealant layer comprises a specific amount of hydrocarbon resin. Joo does not explicitly disclose that the sound absorber comprises a melamine resin foam.
	However, Chiu discloses an adhesive material comprising a butyl rubber-based composition (Claim 1).  Chiu further disclose that in order to maintain sufficient tackiness and thermal stability at elevated temperatures, the adhesive composition includes a thermoplastic and elastomeric partially-hydrogenated block copolymer up to about 10 wt.% of the composition (col. 8, lines 35-49), wherein said thermoplastic and elastomeric partially-hydrogenated block copolymer is construed to read on the at least one hydrocarbon resin of the claims. It is noted that the amount of thermoplastic and elastomeric partially-hydrogenated block copolymer overlaps the amount of hydrocarbon resin recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Further, Schurmann discloses a motor vehicle wheel comprising a tire and a ring made of a sound-absorbing material positioned inside the interior of the tire (Claim 1). Schurmann further discloses that the ring of sound-absorbing material is made of an open-pore foam suited for absorption of airborne sound in the interior of tires, wherein said open-pore foam is inclusive of melamine resin foam; furthermore, alternative materials to foams inclusive of felt, cotton, and materials of similar structure and texture are suitable as sound-absorbing materials (col. 6, lines 8-19).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the amount of thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu into the sealant of Joo. The motivation for doing so would have been to ensure that the adhesive composition maintains sufficient tackiness and thermal stability at elevated temperatures. Further, it would have been obvious to replace the sound-absorbing material comprising propylene melt-blown fibers and polymer fibers with the melamine foam of Schurmann. The motivation for doing so would have been that Schurmann establishes that melamine resins foams are functionally equivalent and interchangeable with fiber-based sound absorbing materials for use in tire-based applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Chiu and Schurmann with Joo to obtain the invention as specified by the instant claims.

Regarding instant claim 20, Joo further discloses that the sealant layer includes 35 to 50 wt% of a filler (paragraph [0014]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 28, Joo discloses that the sealant layer has a thickness of 0.1 to 10 mm because when the thickness is less than 0.1 mm, adhesion performance between the tire and sound-absorbing material may deteriorate; however, when the thickness is greater than 10 mm, the tire weight problematically increases (paragraph [0040]).

Regarding instant claim 32, Chiu discloses the thermoplastic and elastomeric partially-hydrogenated block copolymer, as cited above, which is construed to meet the requisite hydrocarbon resin. Chiu, further does not disclose that the thermoplastic and elastomeric partially-hydrogenated block copolymer requires a phenolic monomer; therefore, the thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu is construed to not be based on phenol as a monomer.

Regarding instant claim 33, Chiu discloses the thermoplastic and elastomeric partially-hydrogenated block copolymer, as cited above, which is construed to meet the requisite hydrocarbon resin.
	Chiu further discloses that the adhesive includes one or more tackifying agents which enable the composition to adhere to a tire, to a puncturing object, and to self-heal over a puncture hole after the puncturing object has been removed, wherein the tackifying agent is inclusive of hydrocarbon resins (col. 7, lines 52-63). Chiu further discloses that the kind and quantity of tackifiers used should be chosen to provide adequate adhesion and plasticity across the anticipated range of temperatures to which the adhesive will be exposed (col. 7, lines 64-66), and Chiu provides an illustrative example wherein a hydrocarbon resin (i.e., Piccotac) is added at 5 parts by weight.
	Before the effective filing date of the invention, it would have been obvious to include the hydrocarbon resin tackifying agent of Chiu into the sealant composition of Joo. The motivation for doing so would have been to enable the composition to adhere to a tire, to a puncturing object, and to self-heal over a puncture hole after the puncturing object has been removed.
	Therefore, it would have been obvious to combine Chiu with Joo to obtain the invention as specified by the instant claim.

Regarding instant claim 34, neither the hydrocarbon resin tackifying agent nor the thermoplastic and elastomeric partially-hydrogenated block copolymer of Chiu require a phenol as a component monomer.

Regarding instant claim 35, Joo is silent with regard to an amount of phenol required in its sealant composition to adequately perform its intended use. Furthermore, none of the additional components taught by the secondary references used in combination with the Joo reference require a phenol component. Therefore, the composition of the prior art combination necessarily comprises about 0% by weight of phenol resins.

Regarding instant claim 36, the limitation “wherein the adhesive is sprayed in a liquid state into the inner surface opposite the tread after mixing” is a product-by-process limitation. Although the prior art combination does not disclose such a limitation, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of instant claim.

Claims 16-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Chiu and Schurmann as applied to claim 13 above, and further in view of Yukawa 281.

Regarding instant claims 16-19, Joo in view of Chiu and Schurmann discloses the sealant layer comprising an amount of butyl rubber, an amount of polybutene, and an amount of hydrocarbon resin as cited above.
	Joo  in view of Chiu and Schurmann does not explicitly disclose that the rubber component is selected from those rubbers recited by claim 16.
	However, Yukawa 281 similarly disclose a sealant layer applied to the inner periphery of a tire (paragraph [0013]). Yukawa 281 further discloses that the sealant contains a rubber component including a butyl-based rubber, a liquid polymer, and an inorganic filler (paragraph [0025]). Yukawa further discloses that butyl-based rubbers include butyl rubber (IIR) and halogenated butyl rubbers, and, in view of fluidity and other properties, either or both of butyl rubber and halogenated butyl rubbers are suitably used (paragraph [0055]). Yukawa is construed to establish that butyl rubbers and halogenated butyl rubbers are functionally equivalent, interchangeable with, and combinable with butyl-based rubbers for the production of tire sealants applied to the inner surface of a tire.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace at least a portion of the butyl rubber of Joo with the halogenated butyl rubber of Yukawa 281. The motivation for doing so would have been that halogenated butyl rubbers are established by the prior art as functionally equivalent to and interchangeable with butyl rubber for the production of a sealant material applied to the inner surface of a tire. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, by replacing at least a portion butyl rubber component of Joo with the halogenated butyl rubber of Yukawa 281, the prior art combination discloses an amount of halobutyl rubber that necessarily includes or overlaps the ranges recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 29-30, Joo in view of Chiu and Schurmann does not explicitly disclose a specific amount of plasticizer.
	However, Yukawa 281 discloses that the hardness (viscosity) of the sealant needs to be adjust to an appropriate level by varying the selection and type of components inclusive of a plasticizer (paragraph [0054]), wherein the amount of plasticizer is preferably 1 part by mass or more relative to 100 parts by mass of the rubber component (paragraph [0082]). Such an amount is construed to overlap or include the ranges recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the plasticizer in the prescribed amount as disclosed by Yukawa 281. The motivation for doing so would have been to control the hardness of the sealant.
	Therefore, it would have been obvious to combine Yukawa 281 with Joo in view of Chiu to obtain in the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments, however, are unpersuasive.

Applicant primarily argues that none of the prior art references, alone or in combination with one another, render the claimed invention obvious.
	In response to Applicant’s arguments, the grounds of rejection have been altered to address Applicant’s amendments.

Applicant further argues that the Chiu reference is non-analogous art. Specifically, Applicant argues that since Chiu is directed to a roofing adhesive, an expert in tire manufacturing likely would not immediately think about roofing materials to solve problems related to tire noise since the two fields have no overlap in industry or science. Further, Applicant contends that even though Chiu discloses a similar butyl rubber-based composition, one of ordinary skill in the art could not combine Chiu with the other prior art references of record and arrive at the claimed invention because Chiu instructs the reader to first cure the adhesive composition, whereas the adhesive of the claimed invention requires no curing.
Applicant’s argument is unpersuasive. In response to Applicant's argument that Chiu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Chiu is directed to the use of an adhesive for roofing applications, Chiu is concerned with butyl rubber-based adhesives with which both Applicant’s claimed invention and the primary references are similarly concerned. Further, the properties offered by those components taught by the Chiu reference, i.e., the thermoplastic and elastomeric partially-hydrogenated block copolymer to maintain sufficient tackiness and thermal stability at elevated temperatures and the hydrocarbon resin tackifying agent that enables the composition to adhere to a tire, to a puncturing object, and to self-heal over a puncture hole after the puncturing object has been removed would readily benefit those situations in roofing and tire applications (e.g., both are exposed to high heat environments and situations wherein puncture damage may occur).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/01/2022